Title: From James Madison to Thomas Jefferson, 31 July 1791
From: Madison, James
To: Jefferson, Thomas


Mr [sic] Dear Sir
N. York July 31. 1791
I recd. yours of the 28th. last evening. Your preceding one covering among other things your memorandums through France was acknowledged by a few lines put into the hands of a young gentleman bound to Philada. in the Stage of yesterday. The purpose of them was to apprize you that you had omitted Coxe’s answer to Sheffield and to request the favor of you to send it by Monday’s mail. Should the bearer have failed in his trust I take the liberty of repeating the request. I should be glad to have the pamphlet on Tuesday, but if forwarded after the receipt of this it may possibly be in time, especially if one of your young men should light on a passenger for Wednesday’s Stage that runs thro’ in one day. I do not wish however any trouble to be taken in enquiring for such a conveyance, and am really sorry that so much in so trifling a matter should have been given to yourself.
Col: H. Lee left this a day or two ago. He will probably mention to you the comments circulated as to the affair of the Comptroller. It is a little singular no doubt that so serious a face should have been put on it by —— who ought to have known the circumstances which explained the nature of the interference complained of. He referred in his conversation with me, to another candidate whom he could not properly name, as the channel thro’ which he had recd. his wrong impressions.
I am running over yo⟨ur⟩ memorandums; but I find that to enjoy the pleasure fully I must repeat them with a Map of France before me, which I cannot at present command. Yrs. Mo: Affecly.
Js. Madison Jr
